DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or render obvious in a process for the preparation of dry thermally stable chlorinated polyvinyl chloride, wherein the process requires after the steps of irradiating a reaction mixture using a radiation having a wavelength in the range of 390 nm to 730 nm, while heating at a temperature in the range of 50 to 90 deg. C to obtain a product mixture comprising chlorinated polyvinyl chloride and a water solution including dissolved unreacted chorine gas and hydrogen chloride and filtering said product mixture to obtain a first mass comprising chlorinated polyvinyl chloride and a first residuary water solution, the addition steps of v) adding water to said first mass under stirring for extracting unreacted chlorine gas and hydrogen chloride to obtain an aqueous solution, followed by pressure filtering said aqueous solution to obtain a second mass comprising chlorinated polyvinyl chloride, and a second residuary water solution; the step of vi) passing nitrogen through said second mass at a  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,359,011; US 7,345,114; US 4,448,685, US 10,370,463; US 10,035,865; US 6,384,149; US 10,081,687; and USPGPub 2017/0051081.  All cited references set forth processes of chlorinated polyvinyl chloride or apparatuses for obtaining chlorinated polyvinyl chloride; however, none of the cited references set forth and/or render obvious as explained above the steps of v), vi) and vii).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc